Johnson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, were submitted for decision upon an oral stipulation of counsel for both sides at the calendar call, as follows:
Mb. Mabtoccia: In both these cases it appears that the merchandise involved •was hard candy imported from, Cuba, the date of exportation of which was December 7, 1946 in 163081-A, and December 4, 1946 in 163082-A.
It is agreed between counsel, that is counsel for the defendant importers and Government counsel, subject to the approval of this court, that the market value or the price at the time of exportation to the United States of the merchandise covered by these appeals to reappraisement, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity, and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was 15 cents per pound. It will be noted that the merchandise was originally entered at 14)4 cents a pound, appraised at 14)4 cents a pound, and these appeals were taken to reappraisement by the collector. It is now stipulated that the unit values, as I have previously indicated, were 15 cents a pound at or about the date of exportation, and that there was no higher foreign value as such value is defined in section 402 (c) of the Tariff Act of 1930.
Me. Kavanagh: I so stipulate, Your Honor.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is 15 cents per pound.
Judgment will be entered accordingly.